RESPONSE TO APPLICANT’S AMENDMENT

1.  Applicant's amendment, filed 10/11/2022, is acknowledged.
 
2.  Claims 55-56, 58 and 60-63 are pending and under examination as they read on a method of protecting against, treating, or managing an eosinophil related disorder associated with an abnormal amount of eosinophil in the gastrointestinal tract for a prolonged period of time in response to an allergen with anti-human kit receptor of SEQ ID NO: 1.

All the preview rejections are hereby withdrawn in view of Applicant arguments and/or the claim amendment. 
 
 3.  The following new grounds of rejection are necessitated by the IDS and amendment submitted 10/11/2022.

4.  Applicant’s IDS, filed 10/11/2022, is acknowledged.  However, reference B38 is lined through because the English translation for the document is no provided. 

5. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.  Claims 55-56, 58 and 60-63 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(i)  The recitation “eosinophil related disorder associated with an abnormal amount of eosinophil in the gastrointestinal tract for a prolonged period of time in response to an allergen” is indefinite  because the specification fails to provide sufficient standard for ascertaining the requisite degree or endpoints to reasonably apprise one of ordinary skill in the art of the metes and bounds of the invention. The specification discloses that:

“other non-limiting examples of mast cell related disorders include, for example, anaphylaxis, atopic disease, mast cell activation syndrome, allergic rhinitis, food and venom- related allergies (e.g., tree nut, shellfish, fish, hymenoptera venom or bee sting allergies)” [0050]  , 

“Non-limiting examples of eosinophil related disorders include allergic disorders” at [0052], 

“Non-limiting examples of eosinophil or mast cell related indications include upper airway diseases such as allergic rhinitis” [0055], 

“Bronchoprovocation was performed with bermuda grass allergen (BGA)” [00253], 
“To analyze the chronic phase of asthma, airway eosinophilia were assessed one week after the second anti-KIT-1 antibody administration during phase II” [00252],  “These data indicate that administration of anti-KIT-1 antibody significantly reduces eosinophil accumulation during an allergic asthma response” [00244]. 

The claims do not set forth nor define the metes and bounds nor the nature /parameters that define the “eosinophil related disorder associated with an abnormal amount of eosinophil in the gastrointestinal tract for a prolonged period of time in response to an allergen” encompassed by this claimed recitation.


Applicant’s arguments, filed 10/11/2022, have been fully considered, but have not been found convincing.

Applicant submits that a person skilled in the art would understand the metes and bounds of the amended claims. 

This not found persuasive because the Examiner done quick non-patent literature and patent literature search for the term “eosinophil related disorder associated with an abnormal amount of eosinophil in the gastrointestinal tract for a prolonged period of time in response to an allergen” and got zero hits.  Further, the specification does not identify any “eosinophil related disorder associated with an abnormal amount of eosinophil in the gastrointestinal tract for a prolonged period of time in response to an allergen”.

7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


8.  Claims 55-56, 58 and 60-63  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.

The specification lacks empirical data in using the claimed human KIT receptor antibody in  protecting against, treating  or managing an eosinophil related disorder associated with an abnormal amount of eosinophil in the gastrointestinal tract for a prolonged period of time in response to an allergen. The specification does not provide exemplification or animal model to treat an patient suffering from an eosinophil related disorder associated with an abnormal amount of eosinophil in the gastrointestinal tract for a prolonged period of time in response to an allergen with KIT antibody.
The MPEP states that the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification at [0052] discloses that eosinophil related disorder refers to disorders that arise when eosinophils are found in abnormal amounts, such as above-normal amounts or below-normal amounts, in various parts of the body. For example, when the body produces too many eosinophils, they can cause chronic inflammation resulting in tissue damage. In certain aspects, an eosinophil disorder may be associated with an abnormal amount of eosinophil in a tissue for a prolonged period of time in response to a trigger. For example, higher amounts of eosinophils may be produced in response to a trigger, such as an infection or allergen, but the high amounts of eosinophils do not decrease at a normal rate and thus are maintained at a high amount for a longer period of time than expected. 

[0053] Eosinophil related disorders can be diagnosed according to the location where the levels of eosinophils are elevated. Non-limiting examples of eosinophil related disorders include allergic disorders.  Eosinophilia can be induced or triggered by a variety of conditions, such as allergy or infection.

[00252] Anti-KIT-I antibody was evaluated in an established feline model of BGA-induced asthma, with each cat acting as its own control after a wash-out period. Ten cats were dosed at 20 mg/kg anti-KIT-I antibody on days -I and l4 of each 28-day treatment phase. For analysis of the acute phase of asthma, airway eosinophilia were assessed one day after the first 20 mg/kg infusion of anti-KIT-1. Airway eosinophilia were significantly reduced in the acute model (Figure 5A, p=0.009). To analyze the chronic phase of asthma, airway eosinophilia were assessed one week after the second anti-KIT-1 antibody administration during phase II. Sustained reductions in the airway eosinophilia were observed in the chronic phase as compared to placebo-treated cats (Figure 5B, p=0.032). Effects of airway reactivity were not observed in cithcr the acutc or chronic phasc.

[00253] These data indicate that administration of anti-KIT-1 antibody significantly reduces eosinophil accumulation during an allergic asthma response.

The specification does not provide empirical data to show the efficacy of the anti-KIT-1 antibody on any eosinophil related GI tract oral allergen as claimed. The influence of a scientific theory should depend on its empirical and demonstrable aspects and not its underlying logic. Yet such empirical and demonstrable aspects of the claimed methods with the anti-KIT antibody are lacked in the instant specification. It is not clear that the skilled artisan could predict the efficacy of the anti-KIT antibody, encompassed by the claims. The specification fails to provide empirical data to show that the claimed method would work in vivo.

The claims encompass the protecting against, treating  or managing an eosinophil related disorder such as  allergic diarrhea.  However,  Brandt et al (J. Clin. Invest. 112, 1666-1677 (2003) IDS) teach that experiments with mice containing genetically regulated levels of eosinophils revealed that eosinophils were not critical for the development of allergic diarrhea. Although Brandt et al have not ruled out a role for eosinophils in other manifestations of disease in our experimental regime, these results suggest that allergic diarrhea is not dependent upon this cell population.  However, Brandt et al identified the mechanism of experimental oral allergen–induced diarrhea to be critically dependent upon mast cells, IgE, PAF, and serotonin.  Brandt’s et al results highlight the critical role for mast cells in allergic diarrhea, drawing attention to the analysis of this cell type in human gastrointestinal allergic disorders, especially in patients with diarrhea (see page 1676, left col., 2nd & 3rd ¶¶). Brandt’s et al findings strongly implicate mucosal mast cells as being critically involved in allergic diarrhea.

Brandt et al teach that eosinophils are increased but not required for orally induced diarrhea.  Brandt et al teach that it has been postulated that eosinophil recruitment and degranulation in the gastrointestinal tract may contribute to allergic diarrhea, possibly by directly affecting mast cells.  To test this hypothesis, we compared the severity of diarrhea in genetically engineered mice that have variable levels of eosinophils, such as IL-5 transgenic mice (with elevated levels of eosinophils) and IL-5/eotaxin-1 double-deficient mice (with depressed levels of eosinophils). Indeed, compared with control mice, IL-5 transgenic mice had significantly more blood eosinophilia following OVA challenges, whereas IL-5/eotaxin-1 double-deficient mice had barely detectable blood eosinophilia (Figure 4a; P < 0.005).  Surprisingly, oral allergen–induced diarrhea occurred at similar levels in all three groups of mice (Figure 4d), providing strong evidence that eosinophils were not involved in this manifestation of the experimental disease

Brandt et al teach that gastrointestinal allergic diseases, which involve several distinct clinical entities including food anaphylaxis and eosinophil-associated gastrointestinal disorders.  Gastrointestinal allergic diseases are characterized by a wide array of manifestations, including elevated levels of IgE (total and antigen specific), eosinophilia, gastrointestinal dysfunction (e.g., vomiting and diarrhea), and/or systemic responses (e.g., hypotension and bronchospasm). A central question to be explored regarding gastrointestinal allergic disorders is our understanding of the molecular and cellular basis for each distinct response (page 1666, left col., 1st ¶).   Brandt et al identified an effector role for eosinophils in the development of certain features of  experimental gastrointestinal allergy in mice (e.g., gastromegaly and weight loss) (13). Our experimental regime (involving enteric-coated allergen microbeads), however, did not induce acute responses such as allergen-induced diarrhea (pages 1666-1667, bridging ¶).  An essential question concerning these disorders is to determine the specific cells and mediators responsible for specific clinical manifestations. Brandr et al  developed a murine model of oral allergen-induced intestinal inflammation accompanied by strong Th2-associated humoral and cellular responses and focused on the immunopathogenesis of allergic diarrhea. Exposure of OVA/alum-sensitized mice to repeated doses of intragastric OVA induced genetically restricted, dose-dependent, acute diarrhea associated with increased intestinal permeability, eosinophilia, and mastocytosis. Mice developed limited systemic manifestations of anaphylaxis, even though they developed marked intestinal mucosal mast cell degranulation. Notably, experiments involving mast cell depletion (with anti-c-kit mAb), anti-IgE treatment, and Fc epsilon RI-deficient mice indicated a critical effector role for mast cells in mediating allergic diarrhea. Furthermore, allergic diarrhea was dependent upon synergistic signaling induced by serotonin and platelet-activating factor (PAF), but not histamine. These results demonstrate that oral allergen-induced diarrhea associated with experimental Th2 intestinal inflammation is largely mast cell, IgE, serotonin, and PAF dependent (abstract and page 1667, left page 1st ¶).  

The Brandt et al teach that to deplete BALB/c mice of their mucosal mast cells, mice were administered five doses (first dose intravenously, then intraperitoneally) of 1 mg of anti–c-kit Ab (ACK2) (20) or a control Ab (J1.2) the day before each intragastric challenge (page 1668, right col., 1st ¶).  ACK2 (over a period of 2 weeks) was very effective in abrogating intestinal mastocytosis (both connective tissue and mucosal mast cells) and, importantly, completely blocked the allergic diarrhea and increased intestinal permeability. Recognizing that c-kit is not exclusively expressed by mast cells (e.g., it is also expressed by interstitial cells of Cajal), we aimed to prove the involvement of mast cells by other approaches. Indeed, anti-IgE treatment blocked allergic diarrhea (page 1674, right col., 2nd ¶).

In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. One cannot extrapolate the teachings of the specification to the scope of the claims because the intended use of the claims are drawn to the protecting against, treating or managing an eosinophil related disorder associated with an abnormal amount of eosinophil in the gastrointestinal tract for a prolonged period of time in response to an allergen using the anti-KIT antibody. No working empirical data demonstrating that the anti-KIT antibody would be use for the intended claimed treatments. The specification lacks empirical data on the in vivo efficacy of the anti-KIT antibody on patient including human. The experiments in the specification never successfully used the anti-KIT antibody to treat an eosinophil related disorder associated with an abnormal amount of eosinophil in the gastrointestinal tract for a prolonged period of time in response to an allergen.

The lack of any working examples is exacerbated because the invention is in a highly unpredictable art- GI tract eosinophil related disorder in response to an allergen - and while the level of skill of in the art may be high, the state of the prior art is that it is in fact unknown and untested what are the underlying molecule and physiologic bases of the therapeutic effects of the anti-KIT antibody in the eosinophil related disorder with anti-KIT antibody.

If the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied.

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans. See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


9.  No claim is allowed.

10.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

11.  Hogan et al.  A pathological function for eotaxin and eosinophils in eosinophilic gastrointestinal inflammation.  Nat. Immunol. 2:353–360, 2001.
Hogan et al have identified an effector role for eosinophils in the development of certain features of experimental gastrointestinal allergy in mice (e.g., gastromegaly and weight loss).  Hogan et al teach that  using a murine model of oral antigen-induced eosinophil-associated gastrointestinal disease, Hogan report the pathological consequences of eosinophilic inflammation and the involvement of eotaxin and eosinophils. Exposure of mice to enteric-coated antigen (aka allergen, OVA see Table 1) promotes an extensive T helper 2-associated eosinophilic inflammatory response involving the esophagus, stomach, small intestine and Peyer's patches as well as the development of gastric dysmotility, gastromegaly and cachexia. Electron microscopy shows eosinophils in proximity to damaged axons, which indicated that eosinophils were mediating a pathologic response. In addition, mice deficient in eotaxin have impaired eosinophil recruitment and are protected from gastromegaly and cachexia. These results establish a critical pathological function for eotaxin and eosinophils in gastrointestinal allergic hypersensitivity.

Hogan et al teaches that their experimental regime offers an experimental framework to analyze the events associated with antigen (allergen) induced eosinophil-associated eosinophilic gastroenteritis. Our results establish that oral antigen is sufficient to induce the recruitment of eosinophils to the gastrointestinal tract, including the esophagus and Peyer’s patches, and to promote gastrointestinal dysfunction. In addition, they show an important function for eotaxin and eosinophils in the pathogenesis of disease and provide a possible hypothesis for eosinophil-induced gastrointestinal dysfunction. Taken together, these results indicate a pathological function for the eotaxin and eosinophil pathway in promoting eosinophil-associated gastrointestinal hypersensitivity responses and may provide relevant insight into identifying targets for therapeutic intervention.
 
12.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 19, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644